Citation Nr: 0304594	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  02-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether clear and unmistakable error was involved in a 
February 15, 1968, rating decision which established service 
connection for the residuals of shell fragment wounds to the 
right hip, thigh and leg (group XIV muscles), and for the 
residuals of shell fragment wounds to the left hip, thigh and 
leg (group XIV muscles), and assigned a 10 percent evaluation 
for each extremity.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) from an October 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York that there was no evidence of clear and unmistakable 
error in a February 15, 1968 rating action which established 
service connection for the residuals of shell fragment wounds 
to the right hip, thigh and leg, and for the residuals of 
shell fragment wounds to the left hip, thigh and leg, and 
assigned a 10 percent evaluation for each extremity.  


REMAND

In a statement received at the RO in November 2001 but only 
(relatively) recently associated with the claims folder in 
October 2002 when received at the Board, the veteran and his 
representative requested review of the claim on appeal by an 
RO decision review officer (DRO).  

It is apparent that this November 2001 request was not of 
record when, in an informal letter sent to the veteran's 
representative along with a copy of the April 2002 statement 
of the case, someone presumably from the RO indicated that as 
the "DRO process" was not elected, the "[t]raditional 
[a]ppeals [p]rocess" (i.e. by issuing a statement of the 
case, see 38 C.F.R. § 2.2600(b)) would be used.  

In any event, 38 C.F.R. § 3.2600 (2002) provides that a 
claimant who has filed a timely notice of disagreement on or 
after June 1, 2001 has a right to a review of that decision 
by a DRO (among other specific officers at the RO).  In order 
to obtain such a review, a claimant must request same within 
60 days of notification of this right.  Here, the RO notified 
the veteran of this right in a November 13, 2001 letter, and, 
as noted above, a request for such review was received at the 
RO on November 28, 2001.  

From a review of the record, there is no indication that this 
request has been withdrawn by the veteran or his 
representative, and as such, this matter is REMANDED to the 
RO for the following action:


The RO should take appropriate action 
with respect to the veteran's November 
2001 request for DRO review of the claim 
for clear and unmistakable error in the 
February 1968 decision, pursuant to the 
dictates of 38 C.F.R. § 3.2600.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




